      Case 1:19-cr-10141-LTS Document 154 Filed 08/31/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
                                               )
v.                                             )       Criminal No. 1:19-cr-10141-LTS
                                               )
SHELLEY M. RICHMOND JOSEPH                     )


                          MEMORANDUM IN SUPPORT OF
                        MOTION FOR STAY PENDING APPEAL

       On July 27, 2020, the Court denied Defendants’ motions to dismiss the indictment

pursuant to Federal Rule of Criminal Procedure 12(b). See ECF No. 142. Judge Joseph

has appealed the Court’s decision, ECF No. 147, and now moves to stay all further

proceedings in this case during the pendency of the appeals.

                                       ARGUMENT

       “The filing of a notice of appeal is an event of jurisdictional significance—it

confers jurisdiction on the court of appeals and divests the [district] court of its control

over those aspects of the case involved in the appeal.” Griggs v. Provident Consumer

Disc. Co., 459 U.S. 56, 58 (1982). And, after the filing of a notice of appeal premised on

the collateral order doctrine, “if further district court proceedings would violate the very

right being asserted in the appeal taken under the collateral order doctrine”—as it would

in the appeal of a denial of immunity—“the pendency of the appeal … oust[s] the district

court of authority to proceed, at least if the appeal is properly taken and not patently

frivolous.” 16A Wright et al., Federal Practice & Procedure § 3949.1 (5th ed. 2019)

(footnotes omitted); see, e.g., United States v. Brooks, 145 F.3d 446, 456 (1st Cir. 1998);

Williams v. Brooks, 996 F.2d 728, 730 (5th Cir. 1993); Apostol v. Gallion, 870 F.2d 1335,

1338 (7th Cir. 1989).
                                               1
      Case 1:19-cr-10141-LTS Document 154 Filed 08/31/20 Page 2 of 7



       The result is that a district court faced with a non-frivolous notice of appeal in a

case of this kind must stay district-court proceedings pending the appeal. As the First

Circuit explained in Hegarty v. Somerset Cty., 25 F.3d 17 (1st Cir. 1994), in which five

police officers took an interlocutory appeal of a district court’s denial of qualified

immunity, “[a] qualified immunity defense, is an immunity from suit[,] and the rationale

for allowing an immediate appeal from the denial of qualified immunity is that the

immunity from suit is effectively lost if a case is erroneously permitted to go to trial.” Id.

at 17-18 “[I]mmunity from suit,” the court noted, “includes protections from the burdens

of discovery.” Id.; see also Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (“Until this

threshold immunity question is resolved, discovery should not be allowed.”). Any such

stay, the First Circuit added, “ordinarily must carry over through the appellate court’s

resolution of [the relevant] question, so long as the appeal is non-frivolous.” Hegarty, 25

F.3d at 18. As a result, where further proceedings in district court “would violate the

very right being asserted in the appeal taken under the collateral order doctrine,” Wright

et al., supra, at § 3949.1, unless the appeal “constitutes a transparently frivolous attempt

to impede the progress of the case,” Brooks, 145 F.3d at 456, district-court proceedings

should be stayed pending resolution of the appeal.

       That rule applies here. First, Judge Joseph is entitled to appeal the denial of her

motion to dismiss on the ground of judicial immunity, and is entitled to a stay on that

basis. The denial of a judicial immunity defense is an immediately appealable collateral

order for the same reason the denial of a qualified immunity defense is: Such a defense is

an immunity from suit, not merely from conviction or liability, and such an immunity is

lost if the case is allowed to proceed pending appeal. See Hegarty, 25 F.3d at 18. For



                                              2
      Case 1:19-cr-10141-LTS Document 154 Filed 08/31/20 Page 3 of 7



this reason, courts have uniformly concluded that the denial of a substantial claim of

judicial immunity, like Judge Joseph’s, may be appealed on an interlocutory basis. See

Russell v. Richardson, 905 F.3d 239, 246 (3d Cir. 2018); Roland v. Phillips, 19 F.3d 552,

555 (11th Cir. 1994); Branson v. City of Los Angeles, 912 F.2d 334, 335 n.1 (9th Cir.

1990). The fact that this is a criminal case does not change that rule: As the Supreme

Court has explained, the denial of a “right not to be tried” gives rise to an immediate

appeal, Midland Asphalt Corp. v. United States, 489 U.S. 794, 802 (1989); see also

Abney v. United States, 431 U.S. 651, 659 (1977), and courts have applied this principle

to permit immediate appeals of the denial of judicial immunity in the criminal context,

see United States v. Claiborne, 727 F.2d 842, 844-845 (9th Cir. 1984); United States v.

Hastings, 681 F.2d 706, 708-709 & n.5 (11th Cir. 1982). Any further proceedings should

thus be stayed under the rule articulated in Hegarty.

       Second, Judge Joseph is also entitled to a stay because she also raises the

important issue of whether the prosecution violates the Tenth Amendment—and the

appeal of the Court’s rejection of this defense likewise warrants a stay. Like the denial of

an Eleventh Amendment immunity defense, which the Supreme Court held immediately

appealable in Puerto Rico Aqueduct & Sewer Authority v. Metcalf & Eddy, Inc., 506 U.S.

139 (1993), the denial of a Tenth Amendment defense “involves a claim to a fundamental

constitutional protection” that will be lost if the claimant must proceed to trial, id. at 145.

Indeed, the Tenth Circuit held exactly that in Robertson v. Morgan County, 166 F.3d

1222, 1999 WL 17787 (10th Cir. 1999) (per curiam) (unpub.). The defendant there, a

board of county commissioners, took an interlocutory appeal of the district court’s denial

of its motion to dismiss. Id. at *1. It argued, among other things, that it was entitled to



                                               3
     Case 1:19-cr-10141-LTS Document 154 Filed 08/31/20 Page 4 of 7



raise a Tenth Amendment claim on appeal, notwithstanding the interlocutory posture of

the case. Id. at *4. The Tenth Circuit agreed. Id. at *2. It explained that the decision

below “involve[d] the rejection of a claim to a fundamental constitutional protection

whose resolution generally will have no bearing on the merits of the underlying action,”

and so could be appealed under the collateral-order doctrine. Id. (citing Puerto Rico

Aqueduct, 506 U.S. at 145). And, the court added, “to subject a state entity claiming that

it is immune from being forced to perform a federally mandated duty under the Tenth

Amendment to litigation” raised the same concerns that the Supreme Court described in

Puerto Rico Aqueduct, id.—that is, “a concern that States not be unduly burdened by

litigation” and “that the States’ dignitary interests can be fully vindicated,” Puerto Rico

Aqueduct, 506 U.S. at 146. For that reason, Judge Joseph is also entitled to a stay

pending appeal in light of the Tenth Amendment arguments that will be raised on appeal.

       Finally, Judge Joseph’s appeal is certainly not “transparently frivolous,” Brooks,

145 F.3d at 456, and so the Court should stay further proceedings. A “frivolous” action

or appeal is one that “lacks an arguable basis either in law or fact,” Neitzke v. Williams,

490 U.S. 319, 325 (1989)—a “low bar” to clear, Shapiro v. McManus, 135 S. Ct. 450,

456 (2015). As the First Circuit suggested in Brooks, a finding of frivolity is generally

appropriate only where an appeal “constitutes a transparent[] … attempt to impede the

progress of the case.” Brooks, 145 F.3d at 456; accord, e.g., Bluestein v. Central

Wisconsin Anesthesiology, S.C., 769 F.3d 944, 957 (7th Cir. 2014). Judge Joseph’s

appeal is plainly not frivolous.

       Judge Joseph’s immunity claim is far from “frivolous.” As Judge Joseph

explained in her motion to dismiss, the indictment amounts to the criminalization of tasks



                                              4
     Case 1:19-cr-10141-LTS Document 154 Filed 08/31/20 Page 5 of 7



that are quintessentially judicial, and so violates “time-honored” principles of judicial

immunity. Zenon v. Guzman, 924 F.3d 611, 616 (1st Cir. 2019); see ECF No. 60 at 9-15.

The Court’s denial of the motion to dismiss on those grounds raises important and novel

questions about the extent to which this doctrine applies in a criminal case—a question

never resolved by the Supreme Court. See ECF No. 142 at 5 (“Order”) (recognizing that

question was “hotly contest[ed]” by the parties). The outpouring of amicus support for

Judge Joseph, including by the Commonwealth of Massachusetts and a coalition of

retired judges, see, e.g., ECF Nos. 66, 71, 77, 81, 92, underscore the highly unusual

nature of this prosecution and that Judge Joseph’s immunity defense (among others) is

substantial. Moreover, the manner in which this Court resolved that question is at least

open to question: The Court held that Judge Joseph’s immunity defense failed because

the government alleged in the indictment that Judge Joseph “acted ‘corruptly,’” id. at 5,

reasoning that confounds the distinction between an act of corruption, such as bribery,

and the mental state that accompanies a judicial act, such as the “corrupt intent” alleged

in the indictment. In fact, that distinction forms the line of demarcation between acts

which are non-judicial, and as to which a judge does not receive immunity, and acts

which are judicial, as to which the judge has immunity even if the judicial act was taken

with corrupt intent. The Supreme Court has acknowledged as much, explaining that

judicial immunity “applies even when [a] judge is accused of acting maliciously and

corruptly.” Pierson v. Ray, 386 U.S. 547, 554-555 (1967). At a minimum, there is no

basis to conclude that the appeal is “frivolous.”

       Judge Joseph’s Tenth Amendment claims are likewise substantial, not frivolous.

As Judge Joseph explained in her motion to dismiss, the Tenth Amendment bars the



                                              5
     Case 1:19-cr-10141-LTS Document 154 Filed 08/31/20 Page 6 of 7



federal government from “command[ing] the States’ officers … to administer or enforce

a federal regulatory program, Printz v. United States, 521 U.S. 898, 935 (1997), but the

prosecution here does exactly that by criminalizing Defendants’ alleged acts of non-

cooperation with federal immigration enforcement officials. See ECF No. 60 at 25-29.

Again, the Court’s resolution of this argument is at least open to question: The Court

reasoned that this question “require[d] the assessment of disputed facts, characterization

of the events underlying the Indictment, or other evidentiary analysis,” Order 6, but

Defendants advanced no “fact-laden” challenge to the Indictment, instead accepting its

allegations as true for the purpose of the motion to dismiss. Her Tenth Amendment

defense depends not on any resolution of disputed facts but instead upon a threshold legal

determination of whether the very prosecution itself runs afoul of the Constitution. It is,

at the very least, not “frivolous,” and so there is no ground to decline to stay proceedings.

       For these reasons, the Court should stay all further proceedings in this case

pending Judge Joseph’s appeal.

                                      Respectfully Submitted,

                                      SHELLEY M. RICHMOND JOSEPH

                                      /s/ Thomas M. Hoopes
                                      THOMAS M. HOOPES, ESQ.
                                      BBO No. 239340
                                      /s/ Douglas S. Brooks
                                      DOUGLAS S. BROOKS, ESQ.
                                      BBO No. 636697
                                      LibbyHoopes, P.C.
                                      399 Boylston Street
                                      Boston, MA 02116
                                      617.338.9300
                                      Email: thoopes@libbyhoopes.com




                                              6
     Case 1:19-cr-10141-LTS Document 154 Filed 08/31/20 Page 7 of 7



                                       /s/ Elizabeth N. Mulvey
                                       Elizabeth N. Mulvey
                                       BBO No. 542091
                                       Crowe & Mulvey, LLP
                                       77 Franklin Street, 3rd Floor
                                       Boston, MA 02110
                                       Tel: 617-426-4488
                                       emulvey@croweandmulvey.com


DATE: August 31, 2020

                             CERTIFICATE OF SERVICE

        I hereby certify that these documents filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies/PDFs will be sent by regular mail/email on this date to those
indicated as non-registered participants.

                                        /s/ Thomas M. Hoopes




                                              7
